DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use a non-structural term "means for" coupled with functional language, e.g., “receiving”, "identifying", and “determining”, without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.112 (f) for "configure to", "unit", "logic" and "component". However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 10-14, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al (US 2021/0014791) in view of Kim et al (US 2019/0261273) and Berggren et al (US 2020/0367194).
As to claim 1, Freda et al teaches a method of wireless communication performed by a user equipment (UE), comprising:
receiving a wake-up signal in a downlink control information (DCI) communication, the DCI communication including a set of content field groups (paragraphs 348, 419); identifying a content field group of the set of content field groups that is to be read by the UE (paragraph 420); and
determining, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation (paragraph 420).
Freda et al fails to teach a multi-user wake-up signal and received from a base station.  Kim et al teaches a multi- user wake-up signal (figure 9 and paragraphs 79-85). Berggren et al teaches received from the base station (paragraph 137). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim et al and bbl into the system of Freda et al in order to communicating wake-up signals associated with a plurality of paging occasions for a plurality of terminals.
As to claim 2, Freda et al teaches the method of claim 1, wherein the content field group includes information associated with at least one of:
a bandwidth part associated with performing the UE wake-up operation;


As to claim 3, Kim et al teaches the method of claim 1, wherein the DCI communication includes one or more padding bits (paragraph 173). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim et al into the system of Freda et al in order to allocate more IDs.
As to claim 4, Freda et al teaches the method of claim 1, wherein the DCI communication includes a set of cyclic redundancy check (CRC) bits that is scrambled by a wake-up radio network temporary identifier (paragraph 140).
As to claim 5, Freda et al teaches the method of claim 1, wherein the multi-UE wake-up signal is received based at least in part on a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication (paragraph 565).
As to claim 6, Freda et al teaches the method of claim 1, wherein identifying the content field group comprises:
identifying the content field group based at least in part on information included in a set of wake-up indicator fields included in the DCI communication (paragraph 401).
As to claim 7, Freda et al teaches the method of claim 6, wherein the information included in the set of wake-up indicator fields is a number of occurrences of a particular value in a portion of the set of wake-up indicator fields that precedes a portion of the set of wake-up indicator fields corresponding to the multi- UE wake-up signal (paragraph 420).

identifying the content field group based at least in part on a field group index that is configured on the UE (paragraph 299).
As to claim 10, Freda et al teaches the method of claim 9, wherein identifying the set of resources comprises identifying the set of resources based at least in part on at least one of:
a radio resource control (RRC) configuration;
a configured grant;
a default configuration; or
a partial grant included in the DCI communication (paragraph 186).
As to claim 11, Freda et al teaches the method of claim 1, further comprising:
determining a wake-up radio network temporary identifier (RNTI) associated with the UE, wherein the wake-up RNTI is determined based at least in part on:
another RNTI associated with the UE,
a cell identifier,
a cell group identifier, or
a bandwidth part identifier; and
receiving the DCI communication based at least in part on the wake-up RNTI (paragraph379).
As to claim 12, Freda et al teaches the method of claim 11, wherein the wake-up RNTI is a cell group level wake-up RNTI (paragraph 140).

state information (CSI) report (paragraph 140).
As to claim 14, Freda et al teaches the method of claim 1, wherein the behavior includes monitoring a particular bandwidth part or transmitting a channel state information (CSI) report (paragraph 420).
As to claims 19-24, 29-38 recite limitations substantially similar to the claims 1-8, 10-14. Therefore, these claims were rejected for similar reasons as stated above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freda et al (US 2021/0014791) , Kim et al (US 2019/0261273) and Berggren et al in view of Sun et al (US 2020/0383119).
As to claim 9, the prior arts et al teaches the method of claim 1, wherein the behavior indicates that the UE is to transmit a configuration information, and Freda et al fails to teaches the method further comprises: identifying a set of resources in which to transmit the CSI report; and transmitting the CSI report in the set of resources. Sun et al teaches identifying a set of resources in which to transmit the CSI report; and transmitting the CSI report in the set of resources (paragraph 252). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Sun et al into the system of Freda et .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Freda et al (US 2021/0014791) in view of Kim et al (US 2019/0261273) and Amir et al (US 8,139,945).
As to claim 1, Freda et al teaches a method of wireless communication performed by a user equipment (UE), comprising:
receiving a wake-up signal in a downlink control information (DCI) communication, the DCI communication including a set of content field groups (paragraphs 348, 419); identifying a content field group of the set of content field groups that is to be read by the UE (paragraph 420); and
determining, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation (paragraph 420).
Freda et al fails to teach a multi-user wake-up signal and received from a base station.  Kim et al teaches a multi- user wake-up signal (figure 9 and paragraphs 79-85). Amir et al teaches received from the base station (col. 12, lines 39065). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim et al and Amir et al into the system of Freda et al in order to reduce the power consumption of the communication device.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 19-23, 29-38 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
November 16, 2021
/DANH C LE/           Primary Examiner, Art Unit 2642